                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 ZURICH AMERICAN INSURANCE                 )
 COMPANY,                                  )
                                           )
                      Plaintiff,           )
                                           )
               v.                          )                 1:18-CV-932
                                           )
 COVIL CORPORATION, et al.,                )
                                           )
                      Defendants.          )

                               ORDER AND JUDGMENT

       Defendants Covil Corporation and Hartford Accident and Indemnity Company

jointly move to dismiss with prejudice all cross-claims each has asserted against the

other. For the reasons stated in the motion, and upon due consideration,

       It is ORDERED AND ADJUDGED that:

       1. The joint motion to dismiss with prejudice, Doc. 316, is GRANTED.

       2. All cross-claims Covil Corporation has asserted against Hartford Accident and

          Indemnity Company are DISMISSED WITH PREJUDICE.

       3. All cross-claims Hartford Accident and Indemnity Company has asserted

          against Covil Corporation are DISMISSED WITH PREJUDICE.

      This the 26th day of June, 2020.


                                          __________________________________
                                           UNITED STATES DISTRICT JUDGE




     Case 1:18-cv-00932-CCE-LPA Document 328 Filed 06/26/20 Page 1 of 1
